Case 1:17-cv-02944-ILG-CLP Document 70 Filed 10/08/18 Page 1 of 3 PageID #: 111



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 TRAVIS HAYWARD, on behalf of himself
 and all others similarly situated,
                                                                 1:17-cv-02944-ILG-CLP
                                    Plaintiff(s),
                                                           DEFENDANTS’ PARTIAL MOTION FOR
                  -against-                                  SUMMARY JUDGMENT OR, IN THE
                                                            ALTERNATIVE, FOR DECLARATORY
 IBI ARMORED SERVICES, INC., and                                     JUDGMENT
 MICHAEL SHIELDS,

                                    Defendants.

 ------------------------------------------------------x



        Pursuant to Federal Rules of Civil Procedure 56 and 57, Defendants, IBI Armored

Services, Inc. and Michael Shields (collectively, “Defendants”), hereby move this Court to enter

full final summary judgment as to the overtime claims under the Fair Labor Standards Act

(“FLSA”) and the New York Labor Law (“NYLL”), filed by all Plaintiffs except Plaintiffs

Andre Gordon, Norman Edwards, Pablo Garcia, and William Mendez.

        Summary judgment, or declaratory judgment, should enter because Plaintiffs are not

entitled to overtime compensation pursuant to the Federal Motor Carrier Exemption.

        This motion is based on the attached memorandum of law, the attached summary

judgment evidence, the Local Rule 56.1 Statement and all pleadings and paper on file.
Case 1:17-cv-02944-ILG-CLP Document 70 Filed 10/08/18 Page 2 of 3 PageID #: 112



                                          OBERMAYER REBMANN MAXWELL &
                                          HIPPEL LLP

                                          /s/ Stacey L. Pitcher
                                          Stacey L. Pitcher, Esq.
                                          Mathew Beckwith, Esq.
                                          Attorneys for Defendants
                                          521 Fifth Avenue, 34th Floor
                                          New York, NY 10175
                                          Tel. (917) 994-2551
                                          stacey.pitcher@obermayer.com
                                          mathew.beckwith@obermayer.com
Dated: October 8, 2018
Case 1:17-cv-02944-ILG-CLP Document 70 Filed 10/08/18 Page 3 of 3 PageID #: 113



                                CERTIFICATE OF SERVICE
        This is to certify that on October 8, 2018, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court(s) electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF system.


                                                            /s/ Stacey L. Pitcher
                                                     Stacey L. Pitcher
